938 N.E.2d 516 (2010)
Jerry ROBERTS, Indv., etc., petitioner,
v.
Dale and Wanda ADKINS, respondents.
No. 109909.
Supreme Court of Illinois.
November 24, 2010.
Petition for leave to appeal or appeal as a matter of right denied.
In the exercise of this Court's supervisory authority, the Appellate Court, Third District, is directed to vacate its judgment in Roberts v. Adkins, 397 Ill.App.3d 858, 336 Ill.Dec. 946, 921 N.E.2d 802 (2010). The appellate court is directed to reconsider *517 its judgment in light of K. Miller Construction Co. v. McGinnis, 238 Ill.2d 284, 345 Ill.Dec. 32, 938 N.E.2d 471 (2010), to determine whether a different result is warranted.